UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 05, 2011 Date of Report (Date of earliest event reported) COGITO MEDIA GROUP INC. Formerly known as Kurrant Mobile Catering Inc. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X 1Y2 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code Kurrant Mobile Catering Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 NOTICE OF DEFEAULT On May 05, 2011, Cogito Media Group, Inc., formerly known as Kurrant Mobile Catering, Inc., a Colorado corporation (the “Company”), defaulted on a series of convertible promissory notes in various principal amounts (collectively, the “Convertible Promissory Notes”) with various creditors (collectively, the “Creditors”). The aggregate amount represented in principal loaned to the Corporation from the Creditors is $385,050.00. A list of loans in default is listed below: Holder Date Issued Amount Dimitrios Liakopoulos 12-Feb-10 Dimitrios Liakopoulos 12-Feb-10 Theodore Argyrakis 06-May-10 Dimitrios Liakopoulos 17-May-10 Kristine McNally 02-Jun-10 Dimitrios Liakopoulos 09-Jun-10 Ekaterini Liakopoulos 09-Jun-10 Dimitrios Liakopoulos 08-Jul-10 Dimitrios Liakopoulos 12-Jul-10 Theodore Argyrakis 12-Jul-10 Dimitrios Liakopoulos 21-Jul-10 Dimitrios Liakopoulos 30-Jul-10 Theodore Argyrakis 02-Aug-10 Theodore Argyrakis 11-Aug-10 Dimitrios Liakopoulos 13-Aug-10 Theodore Argyrakis 19-Aug-10 TGA Consulting Inc. 20-Aug-10 Theodore Argyrakis 08-Sep-10 Dimitrios Liakopoulos 22-Sep-10 Dimitrios Liakopoulos 22-Sep-10 Theodore Argyrakis 19-Oct-10 Dimitrios Liakopoulos 21-Oct-10 Ekaterini Liakopoulos 25-Oct-10 Theodore Argyrakis 28-Oct-10 Theodore Argyrakis 28-Oct-10 Ekaterini Liakopoulos 09-Nov-10 Dimitrios Liakopoulos 22-Nov-10 Dimitrios Liakopoulos 02-Dec-10 Ekaterini Liakopoulos 09-Dec-10 Ekaterini Liakopoulos 09-Dec-10 Kristine McNally 10-Dec-10 Dimitrios Liakopoulos 14-Dec-10 Dimitrios Liakopoulos 02-Feb-11 Dimitrios Liakopoulos 17-Feb-11 Dimitrios Liakopoulos 22-Feb-11 Dimitrios Liakopoulos 04-Mar-11 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COGITO MEDIA GROUP INC. DATE: February 22, 2012 By: /s/ Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer 3
